Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 29,1977, which held claimant willfully made a false statement in order to obtain benefits, by reason of which a forfeiture of eight effective days was imposed. Claimant, who was last employed as a telephone operator, reported to the employment office in July, 1977 and at that time a return date of September 27, 1977 was inserted in her booklet by an employee of the employment office. This date was subsequently altered to September 20, 1977 and the board found that this alteration occurred while the booklet was in claimant’s exclusive possession. The board also found that claimant admitted that through some mistake in instruction given to her niece with respect to an alleged other document, the niece had altered the date. It was concluded by the board that the "alteration, while in the possession of the claimant, whether made by the claimant or an agent, is considered in and of itself a wilful statement to obtain benefits”. We disagree. If claimant’s testimony is believed, the alteration was inadvertent and could not be considered willful. *1095It cannot be discerned from the opinion of the board whether or not claimant’s testimony was believed. Consequently, we. must withhold our decision and remit the matter back to the board for a finding on the issue of claimant’s credibility and the basis for the board’s conclusion. Decision withheld, and matter remitted for further proceedings not inconsistent herewith. Mahoney, P. J., Sweeney, Kane, Staley, Jr., and Mikoll, JJ., concur.